17‐839‐cr
    United States v. Philip Zodhiates




                                            In the
                 United States Court of Appeals
                              For the Second Circuit
                                           ________

                                     August Term, 2017

                                        No. 17‐839‐cr 

                               UNITED STATES OF AMERICA
                                       Appellee,

                                                v. 

                                    PHILIP ZODHIATES,
                                    Defendant‐Appellant.
                                         ________

                  Appeal from the United States District Court
                     for the Western District of New York.
           No. 1:14‐cr‐00175‐2 (RJA), Richard J. Arcara, District Judge.
                                           ________

1                                 Argued: April 9, 2018
2                                Decided: August 21, 2018
3                                       ________
4
5     Before: PARKER, RAGGI, Circuit Judges, AND FURMAN, District Judge.*
6                                   ________
7         Defendant‐Appellant  Philip  Zodhiates  appeals  from  a
8   judgment  of  conviction  for  conspiring  with  parent  Lisa  Miller  to
9   remove  her  child  from  the  United  States  to  Nicaragua  in  order  to

    * Judge Jesse M. Furman, of the United States District Court for the Southern District of
    New York, sitting by designation. 
 1   obstruct the lawful exercise of parental rights by Miller’s civil union
 2   partner,  Janet  Jenkins,  in  violation  of  the  International  Parental
 3   Kidnapping  Crime  Act.  See  18  U.S.C.  §§  371,  1204,  and  2. 
 4   AFFIRMED.  
 5
 6
 7                                    ________
 8                       PAUL  J.  VAN  DE  GRAAF,  Special  Assistant  United
 9                       States  Attorney  (Michael  DiGiacomo,  Assistant
10                       United  States  Attorney,  on  the  brief),  for  James  P.
11                       Kennedy, United States Attorney for the Western
12                       District  of  New  York,  Buffalo,  New  York,  for
13                       Appellee United States of America.

14                       ROBERT B. HEMLEY (David A. Boyd, Esq., Gravel &
15                       Shea  PC,  Burlington,  Vermont;  James  W.  Grable,
16                       Jr., Connors, LLP, Buffalo, New York, on the brief),
17                       Gravel  &  Shea  PC,  Burlington,  Vermont,  for
18                       Defendant‐Appellant Philip Zodhiates.
19
20                       WILLIAM  J.  OLSON,  William  J.  Olson  PC,  Vienna,
21                       Virginia,  for  Amici  Curiae  in  Support  of  Appellant:
22                       Downsize  DC  Foundation,  DownsizeDC.org,  Gun
23                       Owners  of  America,  Inc.,  and  Gun  Owners
24                       Foundation.
25                                    ________




                                          2
 1          BARRINGTON D. PARKER, Circuit Judge:
 2
 3          Defendant‐Appellant  Philip  Zodhiates  appeals  from  a  judgment  of

 4   conviction  in  the  United  States  District  Court  for  the  Western  District  of  New

 5   York  (Arcara,  J.).  He  was  convicted  of  conspiring  with  and  aiding  and  abetting

 6   parent Lisa Miller to remove her seven‐year‐old child from the United States  to

 7   Nicaragua  in  order  to  obstruct  the  lawful  exercise  of  parental  rights  by  Miller’s

 8   civil  union  partner,  Janet  Jenkins,  in  violation  of  the  International  Parental

 9   Kidnapping Crime Act (“IPKCA”). See 18 U.S.C. §§ 371, 1204, and 2. 

10          Zodhiates  contends  that  the  District  Court  erred  in  declining  to  suppress

11   inculpatory  location  information  garnered  from  his  cell  phone  records.  The

12   records  should  have  been  suppressed,  he  argues,  because,  in  violation  of  the

13   Fourth  Amendment,  the  government  had  obtained  them  through  a  subpoena

14   issued pursuant to the Stored Communications Act (“SCA”), see id. § 2703(c)(2),

15   rather  than  a  court‐approved  warrant.  He  also  contends  that  portions  of  the

16   District  Court’s  charge  to  the  jury  and  statements  by  the  prosecutor  in  his

17   summation  had  the  effect  of  denying  him  a  fair  trial.  We  conclude  that  these

18   contentions are without merit and, accordingly, we affirm the judgment. 

19

                                                   3
 1                                        BACKGROUND

 2          The  facts  construed  in  the  light  most  favorable  to  the  government  are  as

 3   follows.  Lisa  Miller  and  Janet  Jenkins  entered  into  a  civil  union  in  Vermont  in

 4   2000.  In  2002,  Miller  gave  birth  to  a  daughter,  “IMJ.”  About  a  year  later,  Miller

 5   and Jenkins separated, and Miller took IMJ to Virginia while Jenkins remained in

 6   Vermont. In 2003, Miller petitioned a Vermont family court to dissolve the civil

 7   union  and  the  court  awarded  custody  to  Miller  and  visitation  rights  to  Jenkins.

 8   After  Miller  repeatedly  refused  to  respect  Jenkins’  visitation  rights,  Jenkins

 9   sought to enforce them in Virginia and, ultimately, the Virginia Court of Appeals

10   held that Vermont, not Virginia, had jurisdiction over the dispute and ordered its

11   courts  to  “grant  full  faith  and  credit  to  the  custody  and  visitation  orders  of  the

12   Vermont court.” Miller‐Jenkins v. Miller‐Jenkins, 637 S.E.2d 330, 332 (Va. Ct. App.

13   2006). 

14          In  2007,  the  Vermont  court  warned  Miller  that  “[c]ontinued  interference

15   with  the  relationship  between  IMJ  and  [Jenkins]  could  lead  to  a  change  of

16   circumstances  and  outweigh  the  disruption  that  would  occur  if  a  change  of

17   custody  were  ordered.”  A.  189.  Miller  refused  to  comply  with  the  order  and,

18   following  several  contempt  citations  of  Miller,  Jenkins  returned  to  court  in

                                                    4
 1   Vermont. In November 2009, the Vermont family court awarded sole custody of

 2   IMJ to Jenkins and visitation rights to Miller.

 3         In  September  2009,  while  the  Vermont  litigation  was  pending,  Philip

 4   Zodhiates,  a  businessman  with  strong  ties  to  the  Mennonite  community,  along

 5   with Kenneth Miller, a Mennonite pastor living in Virginia, and Timothy Miller,

 6   a Mennonite pastor living in Nicaragua, helped Miller to kidnap IMJ and flee to

 7   Nicaragua.1  As  confirmed  by  Zodhiates’  cell  phone  and  email  records,  which

 8   were  introduced  at  trial,  Zodhiates  drove  Miller  and  IMJ  from  Virginia  to

 9   Buffalo, and then Miller and IMJ crossed into Ontario. From Ontario, Miller and

10   IMJ traveled to Nicaragua where Miller remains a fugitive and IMJ resides. Email

11   records  also  show  that,  following  the  kidnapping,  Zodhiates  helped  Miller  and

12   her daughter settle in Nicaragua. Zodhiates coordinated with others to remove a

13   number  of  personal  items  from  Miller’s  Virginia  apartment,  and,  in  November

14   2009, Zodhiates arranged for an acquaintance who was traveling to Nicaragua to

15   bring  various  personal  possessions  to  Miller.  At  the  time  of  the  kidnapping,

16   Virginia  law  made  same‐sex  marriages  entered  into  outside  of  Virginia  void


           1


           Lisa Miller, Timothy Miller, and Kenneth Miller are not related to
           each other. 
                                                5
1   there in all respects and such marriages could not be used to establish familial or

2   step‐parent rights in Virginia. See Va. Const. Art. I, § 15‐A.2 

3         The  Government’s  investigation  commenced  in  2010  in  Vermont,  soon

4   after  it  became  apparent  that  Miller  had  disappeared.  During  the  course  of  the

5   investigation,  the  Government  issued  subpoenas,  which  are  subjects  of  this

6   appeal, to nTelos Wireless, a Virginia cell phone company. The subpoenas sought 

7   billing records spanning 28 months and other information3 pertaining to two cell

8   phones that had frequent contact with Kenneth Miller in September 2009. These

          2


          This provision was held unconstitutional by Bostic v. Schaefer, 760 F.3d
          352, 384 (4th Cir. 2014).
          3


          Specifically: 
                •  “All  subscriber  information,”  such  as  “account
                number,”  “subscriber  name,”  and  “other  identifying
                information”;
                • “Means and source of payments”;
                • “Length of service”;
                •  “Detail  records  of  phone  calls  made  and  received
                (including local and incoming call records if a cellular
                account)  and  name  of  long  distance  carrier  if  not
                [nTelos]”;
                •  “Numeric  (non‐content)  detail  records  of  text
                messages  (including  SMS),  multimedia  messages
                (including  MMS),  and  other  data  transmissions  made
                and received (including any IP address assigned for each
                session or connection).” A. 34.

                                                6
 1   phones  were  listed  in  the  customer  name  “Response  Unlimited,  Inc.,”  a  direct

 2   mail  marketing  company  owned  by  Zodhiates.  The  subpoenas  did  not  request

 3   the  contents  of  phone  calls  or  text  messages,  nor  did  they  specifically  request

 4   information  concerning  the  locations  from  which  phone  calls  were  made  or

 5   received. 

 6         In response to the subpoenas, nTelos produced billing records that showed

 7   detailed call information, including the date and time of phone calls made from

 8   various  cell  phones,  together  with  the  “service  location”  from  which  each  call

 9   was  made  or  received.  Information  presented  in  the  “service  location”  field

10   showed  the  general  vicinity  of  the  cell  phone  when  the  call  was  made  or

11   received,  such  as  a  county  name,  but  did  not  contain  details  about  precisely

12   where in the general area the phone was located. These records, which were later

13   featured  prominently  at  Zodhiates’  trial,  linked  Zodhiates  to  Miller  in  Virginia

14   and Buffalo, and established telephone contact among the conspirators.

15         The  matter  was  subsequently  transferred  to  the  Western  District  of  New

16   York,  where  Zodhiates,  Miller,  and  Timothy  Miller  were  indicted  for  violating

17   the IPKCA.4

           4


           Miller remains a fugitive. Timothy Miller pleaded guilty after being
                                                  7
 1         Before trial, Zodhiates moved to suppress the cell phone evidence, arguing

 2   that because he had a reasonable expectation of privacy in his movements from

 3   one  place  to  another,  the  Government  violated  the  Fourth  Amendment  when  it

 4   obtained  the  billing  records  with  a  subpoena  instead  of  a  warrant.  The  District

 5   Court, relying on United States v. Miller, 425 U.S. 435 (1976) and Smith v. Maryland,

 6   442  U.S.  735  (1979),  denied  Zodhiates’  motion.  The  District  Court  found  it  “too

 7   much” to conclude that a cell phone subscriber operates under the belief that his

 8   location  is  kept  secret  from  telecommunication  carriers  and  other  third  parties

 9   and that because “there is no reasonable expectation of privacy in the cell phone

10   location  information  at  issue  in  this  case”  a  warrant  was  not  required.  A.  52.

11   (internal quotation marks omitted).       At  trial, the Government introduced

12   evidence  including  phone  records  reflecting  contact  between  Zodhiates  and

13   Miller  in  the  months  before  the  kidnapping;  phone  records  reflecting  contact

14   between Zodhiates and Miller’s father; Zodhiates’ cell phone bill showing that he

15   traveled  from  Virginia  to  Buffalo  on  the  day  of  the  kidnapping;  and  phone

16   records reflecting contact between the co‐conspirators.  

17         Near  the  end  of  the  trial,  the  District  Court  shared  with  the  parties  its


           deported from Nicaragua to the United States.
                                                  8
 1   proposed  jury  charge—to  which  no  objection  was  lodged—which  read,  in  part,

 2   as follows:

 3         In this case, the term “parental rights” means Janet Jenkins’ right to
 4         visit IMJ, as that right was defined by the law and courts of Vermont
 5         at  the  time  IMJ  was  removed  from  the  United  States.  .  .  .  To  find
 6         that Zodhiates acted with the intent to obstruct the lawful exercise of
 7         parental  rights,  you  must  find  that  he  acted  deliberately  with  the
 8         purpose  of  interfering  with  Janet  Jenkins’  parental  rights.  You  may
 9         consider  all  of  the  evidence  of  Zodhiates’  other  acts  in  determining
10         whether  the  government  has  proven  beyond  a  reasonable  doubt
11         that Zodhiates acted with this intent.
12
13   United States v. Zodhiates, No. 14‐CR‐175‐RJA, 2016 U.S. Dist. LEXIS 125002, at *9‐

14   10 (Sept. 14, 2016).

15         Relying  on  the  intended  charge,  the  prosecutor  stated  in  his  rebuttal

16   summation that “[i]t doesn’t matter what [Zodhiates] understands about Virginia

17   litigation,” A. 267, and that the Virginia litigation “should have no bearing on the

18   intent issues,” id. at 262. That evening, following closing arguments, the defense

19   concluded that this remark by the prosecutor had been improper and requested

20   that the District Court include in its charge a “curative instruction regarding the

21   relevance of Virginia law,” reading in part that:

22         Parental rights for purposes of this case are defined by reference to
23         the  law  of  the  state  where  the  child,  [IMJ],  lived  before  leaving  the
24         United  States.  Prior  to  this  case,  there  were  a  series  of  court


                                                  9
 1          proceedings  in  Vermont  and  Virginia  about  the  parental  rights  of
 2          Lisa Miller and Janet Jenkins. One legal issue in the proceedings was
 3          whether  Vermont  or  Virginia  law  governed  the  parental  rights  of
 4          Lisa  Miller  and  Janet  Jenkins.  In  its  summation,  the  Government
 5          suggested  that  Virginia  law  is  irrelevant  to  this  case.  That  is
 6          incorrect.
 7
 8          If,  as  Lisa  Miller  requested,  Virginia  had  found  that  Janet  Jenkins
 9          had no parental rights, it would have been impossible for Lisa Miller
10          to obstruct parental rights for purposes of the international parental
11          kidnapping  statute  because  Janet  Jenkins  would  have  had  no
12          parental  rights  that  could  be  obstructed.  I  will  instruct  you  shortly
13          that as a matter of law, Vermont law was found to control. I will also
14          instruct you about what parental rights Janet Jenkins had and when.
15
16          By  instructing  you  as  to  the  law,  I  am  not  instructing  you  on  what
17          the defendant knew or intended with regard to parental rights. That
18          is  a  question  of  fact  which  you  must  decide,  and  which  the
19          government  must  prove  beyond  a  reasonable  doubt.  In  doing  so,
20          you may consider evidence about the litigation in both Vermont and
21          Virginia for the purpose of considering whether the prosecution has
22          proven  beyond  a  reasonable  doubt  that  Mr.  Zodhiates  knew  Janet
23          Jenkins  had  parental  rights,  understood  those  rights,  and  intended
24          to obstruct those rights.
25
26   Id. at 74. 

27          The  District  Court  denied  the  request.  It  concluded  that  “[n]othing  in  the

28   Court’s current charge precludes the jury from considering both the Virginia and

29   the  Vermont  litigation  when  it  decides  whether  the  defendant  knew  about  and

30   intended  to  obstruct  Vermont  rights.”  Id.  at  289.  It  also  concluded  that  “the



                                                  10
 1   Court’s  intended  charge  gives  the  jury  a  properly  balanced  instruction  on  what

 2   evidence it may consider with regard to the issue of intent” and that “[t]he Court

 3   also  believes  that  expressly  instructing  the  jury  that  it  may  consider  a  Virginia

 4   litigation . . . runs the risk of unnecessarily confusing the jury.” Id. at 288‐89. At

 5   the  conclusion  of  the  trial,  the  District  Court  instructed  the  jury  consistent  with

 6   the  proposed  instruction  it  had  shared  with  the  parties  earlier.  Zodhiates

 7   subsequently raised this challenge to the District Court’s instruction in a motion

 8   under Fed. R. Civ. P. 33  for a new trial, which the Court denied.

 9          The jury found Zodhiates guilty on both counts of the indictment and the

10   District  Court  sentenced  him  principally  to  36  months  of  incarceration.  This

11   appeal followed. Zodhiates’ main contentions are that the District Court erred in

12   refusing  to  suppress  the  cell  phone  records  and  denying  his  requested  curative

13   charge. We disagree and therefore we affirm.

14                                       DISCUSSION

15                              I. Fourth Amendment Challenge

16          Zodhiates contends  that the government violated the Fourth Amendment

17   when  it  secured  his  cell  phone  records  by  subpoena  under  the  SCA  because  it

18   was  required  to  proceed  by  a  warrant  supported  by  probable  cause  and,


                                                   11
 1   consequently,  the  records  were  inadmissible.  When  considering  an  appeal

 2   stemming  from  a  motion  to  suppress  evidence,  we  review  legal  conclusions  de

 3   novo and findings of fact for clear error. United States v. Ganias, 824 F.3d 199, 208

 4   (2d Cir. 2016) (en banc). 

 5          During the pendency of this appeal, the Supreme Court decided Carpenter

 6   v.  United  States,  138  S.  Ct.  2206  (2018),  in  which  it  held  that  “an  individual

 7   maintains  a  legitimate  expectation  of  privacy  in  the  record  of  his  physical

 8   movements  as  captured  through  [cell  service  location  information]”  and,

 9   therefore,  under  the  requirements  of  the  Fourth  Amendment,  enforcement

10   officers must generally obtain a warrant before obtaining such information. Id. at

11   2217. However, Zodhiates is not entitled to have the records suppressed because, 

12   under  the  “good  faith”  exception,  when  the  Government  “act[s]  with  an

13   objectively  reasonable  good‐faith  belief  that  their  conduct  is  lawful,”  the

14   exclusionary rule does not apply. Davis v. United States, 564 U.S. 229, 238 (2011)

15   (internal quotation marks omitted). This exception covers searches conducted in

16   objectively reasonable reliance on appellate precedent existing at the time of the

17   search. See United States v. Aguiar, 737 F.3d 251, 259 (2d Cir. 2013). 




                                                  12
 1         In  2011,  appellate  precedent—the  third  party  doctrine—permitted  the

 2   government  to  obtain  the  phone  bill  records  by  subpoena  as  opposed  to  by

 3   warrant.  Under  this  doctrine,  the  Fourth  Amendment  “does  not  prohibit  the

 4   obtaining  of  information  revealed  to  a  third  party  and  conveyed  by  [the  third

 5   party] to Government authorities.” Miller, 425 U.S. at 443. In Miller, the Supreme

 6   Court  held  that  the  government  was  entitled  to  obtain  a  defendant’s  bank

 7   records  with  a  subpoena,  rather  than  a  warrant,  because  the  bank  records  were

 8   “business  records  of  the  banks”  and  the  defendant  had  “no  legitimate

 9   expectation  of  privacy”  in  the  contents  of  his  checks  because  those  documents

10   “contain[ed] only information voluntarily conveyed to the banks and exposed to

11   their  employees  in  the  ordinary  course  of  business.”  Id.  at  440‐42  (internal

12   quotation  marks  omitted).  Similarly,  in  Smith,  the  Supreme  Court  held  that  a

13   defendant  did  not  have  a  reasonable  expectation  of  privacy  in  the  telephone

14   numbers that he dialed because “[t]elephone users . . . typically know that they

15   must  convey  numerical  information  to  the  phone  company;  that  the  phone

16   company  has  facilities  for  recording  this  information;  and  that  the  phone

17   company does in fact record this information for a variety of legitimate business

18   purposes.” 442 U.S. at 743.


                                                13
 1          These  cases  stand  for  the  proposition  that,  in  2011,  prior  to  Carpenter,  a

 2   warrant  was  not  required  for  the  cell  records.  We  acknowledged  as  much  in

 3   United States v. Ulbricht, 858 F.3d 71 (2d Cir. 2017), when we considered ourselves

 4   bound by the third party doctrine in Smith “unless it is overruled by the Supreme

 5   Court,” id. at 97.5

 6          To escape this result, Zodhiates directs us to United States v. Jones, 565 U.S.

 7   400,  404  (2012),  which  held  that  when  the  government  engages  in  prolonged

 8   location tracking, it conducts a search under the Fourth Amendment requiring a

 9   warrant.  However,  Jones  is  of  no  help  to  him.  It  was  decided  in  2012,  after  the

10   Government’s 2011 subpoena and consequently is not relevant to our good faith

11   analysis. For these reasons, we conclude that the District Court properly denied

12   Zodhiates’ motion to suppress the cell location evidence. 

13

            5


             Further, all five courts of appeal to have considered, before Carpenter,
            whether the warrant requirement in the  Fourth Amendment applied
            to  historical  cell  site  information  concluded,  in  light  of  Smith  and
            Miller, that it did not. United States v. Thompson, 866 F.3d 1149 (10th
            Cir. 2017); United States v. Graham, 824 F.3d 421 (4th Cir. 2016) (en
            banc); United States v. Carpenter, 819 F.3d 880 (6th Cir. 2016), rev’d, 138
            S. Ct. 2206 (2018); United States v. Davis, 785 F.3d 498 (11th Cir. 2015)
            (en banc); In re Application  of  the  United States for Historical Cell Site
            Data, 724 F.3d 600 (5th Cir. 2013).
                                                  14
 1                                            II. Jury Charge

 2          Next, Zodhiates contends that the District Court erred in failing to instruct

 3   the  jury,  as  he  requested,  that  in  considering  whether  he  intended  to  obstruct

 4   parental  rights  under  the  IPKCA,  those  rights  were  defined  by  Virginia,  rather

 5   than Vermont, law, because Virginia was the state where IMJ lived before leaving

 6   the  United  States.  The  principles  applicable  to  this  contention  are  familiar  ones.

 7   “A  defendant  is  entitled  to  have  his  theory  of  the  case  fairly  submitted  to  the

 8   jury, as long as it has some foundation in the evidence,” United States v. Vaughn,

 9   430 F.3d 518, 522 (2d Cir. 2005), but he is not entitled to have the exact language

10   he proposes read to the jury, see United States v. Dyman, 739 F.2d 762, 771 (2d Cir.

11   1984). 

12          We review a district court’s rejection of a requested jury charge for abuse

13   of discretion. See United States v. Hurtado, 47 F.3d 577, 585 (2d Cir. 1995). “In order

14   to succeed on his challenges to the jury instructions, appellant has the burden of

15   showing  that  his  requested  charge  accurately  represented  the  law  in  every

16   respect  and  that,  viewing  as  a  whole  the  charge  actually  given,  he  was

17   prejudiced.”  United  States  v.  Ouimette,  798  F.2d  47,  49  (2d  Cir.  1986).  The  trial




                                                   15
 1   court  has  substantial  discretion  to  fashion  jury  instructions,  so  long  as  they  are

 2   fair to both sides. See United States v. Russo, 74 F.3d 1383, 1393 (2d Cir. 1996).

 3          Zodhiates’  challenge  fails  because,  as  the  District  Court  correctly  noted,

 4   “[i]t is clear in this case that, as a matter of state family law, Vermont family law .

 5   .  .  defined  parental  rights,  regardless  of  where  [the  child]  resided.”  A.  291.

 6   Moreover,  Zodhiates  cannot  show  that  he  was  prejudiced  by  the  instruction

 7   ultimately given by the District Court.

 8          The  IPKCA  defines  “parental  rights”  as  “the  right  to  physical  custody  of

 9   the child . . . whether arising by operation of law, court order, or legally binding

10   agreement of the parties.” 18 U.S.C. § 1204(b)(2)(B). Here, a Vermont court order

11   afforded Jenkins parental rights. See Miller‐Jenkins v. Miller‐Jenkins, 912 A.2d 951,

12   956 (Vt. 2006). Moreover, at the time IMJ was taken from Virginia, an order from

13   a court of that state had also recognized that the Vermont courts had jurisdiction

14   over the custody dispute and required Virginia courts to give full faith and credit

15   to  the  Vermont  orders.  See  Miller‐Jenkins  v.  Miller‐Jenkins,  637  S.E.2d  330,  337‐38

16   (Va. Ct. App. 2006); Miller‐Jenkins v. Miller‐Jenkins, 661 S.E.2d 822, 827 (Va. 2008)

17   (recognizing  Vermont’s  jurisdiction  in  reliance  on  law‐of‐the‐case  doctrine).

18   Because Virginia itself recognized that the Vermont court order was controlling,


                                                  16
 1   the  District  Court  was  correct  when  it  instructed  the  jury  that  Vermont  law

 2   defined  parental  rights.  We  agree  with  the  District  Court  that  to  instruct

 3   otherwise would have been misleading and confusing. 

 4          Zodhiates  attempts  to  sidestep  the  Vermont  order  by  contending  that,

 5   contrary to the District Court’s conclusion, this Court in United States v. Amer, 110

 6   F.3d  873,  878  (2d  Cir.  1997),  defined  parental  rights  under  the  IPKCA  by

 7   reference  to  Article  3  of  the  Hague  Convention,  which  specifies  “the  law  of  the

 8   State in which the child was habitually resident immediately before the removal

 9   or  retention,”  Hague  Convention  on  the  Civil  Aspects  of  Int’l  Child  Abduction,

10   art.  3,  Oct.  25,  1980,  P.I.A.S.  No.  11,670.    Amer,  Zodhiates  contends,  means  that

11   only Virginia law defined Jenkins’ parental rights. 

12          In Amer, the defendant was a citizen of both Egypt and the United States.

13   As Amer’s marriage began deteriorating, he brought his three children from New

14   York  to  Egypt,  and  he  was  convicted  of  violating  the  IPKCA.  Amer,  110  F.3d  at

15   876. In that case, in the absence of a court order or legally binding agreement, we

16   looked  to  Article  3  of  the  Hague  Convention  (and,  by  extension,  to  the  law  of

17   New  York  as  the  children’s  habitual  residence  prior  to  removal)  to  define

18   parental  rights.  Nothing  in  Amer  can  reasonably  be  read  to  hold  that  parental


                                                  17
 1   rights  under  the  IPKCA  are  always  defined  by  the  state  of  the  child’s  habitual

 2   residence.

 3          In  any  event,  Zodhiates  cannot  demonstrate  prejudice.  As  the  District

 4   Court noted, its charge did not prevent the parties from arguing, or the jury from

 5   deciding,  what  impact,  if  any,  the  Virginia  or  Vermont  custody  litigation  may

 6   have had on Zodhiates’ intent.6 Indeed, the defense took considerable advantage

 7   of  this  latitude  by  making  repeated  references  in  his  arguments  to  the  Virginia

 8   litigation and to events in Virginia. See, e.g., A. 123 (Def. Ex. 25, an email sent to

 9   Zodhiates about the Virginia litigation); see also id. at 221‐26 (transcript of defense

10   counsel discussing the Virginia litigation on cross‐examination). Accordingly, we

11   see no error.  

12                                      III. Prosecution Summation

13              Finally,  Zodhiates  contends  that  the  District  Court  erred  in  denying  his

14   request  for  a  curative  instruction  in  response  to  the  prosecutor’s  rebuttal

15   summation.  During  that  summation,  the  prosecutor  told  the  jury  that  “[i]t


            6


           “Nothing  in  the  Court’s  current  charge  precludes  the  jury  from
           considering both the Virginia and Vermont litigation when it decides
           whether the defendant knew about and intended to obstruct Vermont
           rights.” A. 289. 
                                                    18
 1   doesn’t matter what [Zodhiates] understands about Virginia litigation,” id. at 267,

 2   and that the Virginia litigation “should have no bearing on the intent issues,” id.

 3   at  262.  Following  closing  arguments,  Zodhiates  objected  to  the  remarks  and

 4   requested the following curative instruction: “In its summation, the Government

 5   suggested that Virginia law is irrelevant to this case. That is incorrect.” A. 74. 

 6          The  District  Court  correctly  denied  the  request  because  the  prosecutor’s

 7   statements, in context, were unobjectionable. The District Court recognized them

 8   for what they were: factual interpretations of the evidence and not statements of

 9   legal principles. As the District Court observed in denying Zodhiates’ motion for

10   a  new  trial:  “[T]he  AUSA’s  comment  simply  told  the  jury  that,  in  the

11   Government’s  view,  Zodhiates’s  interpretation  of  the  evidence  was  wrong—not

12   that Zodhiates’s understanding of the Virginia litigation was legally irrelevant.”

13   United  States  v.  Zodhiates,  235  F.  Supp.  3d  439,  457  (W.D.N.Y.  2017).  The

14   prosecutor was entitled to present to the jury the Government’s interpretation of

15   the  evidence.  He  was  entitled  to  argue  that  the  Virginia  litigation  deserved  no

16   weight  in  the  jury’s  consideration  of  Zodhiates’  intent,  just  as  the  defense  was

17   entitled to, and in fact did, argue that it deserved great weight. See United States v.




                                                  19
 1   Salameh, 152 F.3d 88, 138 (2d Cir. 1998) (per curiam) (affording prosecutor “broad

 2   latitude” as to reasonable inferences he may argue to jury). 

 3          In any event, the District Court adequately addressed Zodhiates’ concerns

 4   when it instructed the jury to  determine “what the defendant knew or intended

 5   with  regard  to”  Jenkins’  parental  rights  under  Vermont  law.  Zodhiates,  235  F.

 6   Supp.  3d  at  457  n.10  (internal  quotation  marks  omitted).  As  the  District  Court

 7   correctly  observed,  nothing  in  the  charge  or  the  summation  precluded  the  jury

 8   from  considering  both  the  Virginia  and  Vermont  litigation  when  it  decided

 9   whether  Zodhiates  knew  about  and  intended  to  obstruct  Jenkins’  rights.  For

10   these  reasons,  we  see  no  error  in  the  prosecutor’s  remarks  or  in  the  District

11   Court’s response to them.

12                                          CONCLUSION

13          For  the  foregoing  reasons,  the  judgment  of  the  District  Court  is

14   AFFIRMED. 




                                                 20